Citation Nr: 0204375	
Decision Date: 05/10/02    Archive Date: 05/17/02

DOCKET NO.  94-40 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for irritable bowel 
syndrome (IBS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to June 
1981.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1991 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which, inter alia, 
denied the benefit sought. 

The case was previously before the Board in October 1996, at 
which time it was Remanded to afford the veteran a 
gastrointestinal examination and to obtain a medical opinion.  
The requested development having been completed, the case is 
once again before the Board for appellate consideration of 
the issue on appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The medical evidence does not demonstrate that any 
currently diagnosed IBS is related to or due to an incident 
of the veteran's active military service. 


CONCLUSION OF LAW

Irritable bowel syndrome (IBS) was not incurred or aggravated 
by active military service.  38 U.S.C.A. §§ 1101, 1131, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.159 (2001).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 was recently 
enacted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2001) (VCAA).  This new legislation provides among other 
things for notice and assistance to claimants under certain 
circumstances.  See also new regulations at 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159), promulgated pursuant to the enabling 
statute.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

The Board finds that the veteran was provided ample and 
adequate notice as to the evidence needed to substantiate her 
claim in the various rating decisions, statements and 
supplemental statements of the case and other development 
letters over the years.  With respect to the claim for 
service connection, although the veteran was informed of the 
evidence needed to establish a "well-grounded" claim, which 
is no longer a valid basis for service connection, see VCAA, 
supra, the basic elements for establishing service 
connection, irrespective of the "well-grounded" doctrine, 
have remained unchanged.  

The RO has made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file, 
which consists of detailed service medical records as well as 
multiple VA examinations in addition to private medical 
reports.  The veteran has been offered an opportunity to 
submit additional evidence in support of her claim.  In 
short, the Board concludes that the duty to assist has been 
satisfied, as well as the duty to notify the veteran of the 
evidence needed to substantiate the claim, and the Board will 
proceed with appellate disposition on the merits. 

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or  
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110, (West 1991); 38 C.F.R. § 3.303(a) (2001).  Service 
connection may also be granted for any disease diagnosed  
after discharge, when all the evidence, including that  
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  Service 
connection may also be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a) (2001).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10  
Vet. App. 488, 495 (1997).

"In order to prevail on the issue of service connection . . 
. there must be medical evidence of a current disability 
[citation omitted]; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran underwent surgery in service in July 1980 with 
resulting service connection established for residuals of a 
cholecystectomy.  The Board additionally observes that the 
veteran presented with occasional diarrhea episodes prior to 
her active duty service.  In March 1979, an episode of 
"probable gastroenteritis" was assessed.  In September 
1978, an episode of diarrhea was associated with other 
symptoms of a virus.  Other treatment records, such as those 
from August 1977, specifically reference the absence of 
diarrhea symptomatology.  Although the veteran has asserted 
that her IBS began after her surgery, the July 1980 hospital 
discharge summary specifically reported bowel function as 
"normal".  In sum, there were no documented complaints, 
diagnoses or treatment for IBS after her surgery or, for that 
matter, before her in service surgery. 

The first medical records demonstrating a diagnosis of IBS 
are from March 1991, approximately a decade after her 
military discharge.  More recently, the veteran was afforded 
a VA examination in March 1997, which confirmed a diagnosis 
of IBS, but the associated examination report additionally 
indicated that the condition was etiologically unrelated to 
her in service cholecystectomy syndrome.  A June 2001 
supplemental examination report indicated that the old 
records did not indicate the condition existed even prior to 
active service either.  Furthermore, the examiner indicated 
that IBS and cholecystectomy syndrome were distinct clinical 
entities.

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for IBS.  The record 
fails to reflect the condition in service or as a result of a 
service-connected disability.  Because the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  


ORDER

Entitlement to service connection for IBS is denied. 



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

